Exhibit 99.1 December 2015 Disclaimer To the extent that statements contained in this presentation are not descriptions of historical facts regarding Foamix, they are forward- looking statements reflecting management’s current beliefs and expectations. Forward-looking statements are subject to known and unknown risks, uncertainties, and other factors that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from those anticipated by such statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “intends,” or “continue,” or the negative of these terms or other comparable terminology. Forward-looking statements contained in this presentation include, but are not limited to, (i) statements regarding the timing of anticipated clinical trials for our product candidates; (ii) the timing of receipt of clinical data for our product candidates; (iii) our expectations regarding the potential safety, efficacy, or clinical utility of our product candidates; (iv) the size of patient populations targeted by our product candidates and market adoption of our product candidates by physicians and patients; (v) the timing or likelihood of regulatory filings and approvals; and (vi) our revenues under our agreements with our licensees, including Bayer, Allergan and Merz. Although we believe that the expectations reflected in the forward-looking statements are reasonable, various factors may cause differences between our expectations and actual results, including, but not limited to, unexpected safety or efficacy data, unexpected side effects observed during preclinical studies or in clinical trials, lower than expected enrollment rates in clinical trials, changes in expected or existing competition, changes in the regulatory environment for our product candidates and our need for future capital, the inability to protect our intellectual property, and the risk that we become a party to unexpected litigation or other disputes. You should read the documents filed by Foamix with the SEC, including our prospectuses, the Risk Factors set forth therein and the documents filed as exhibits to our registration statements, of which the prospectuses are a part, completely and with the understanding that our actual future results may be materially different from what we expect. You may obtain those documents by visiting EDGAR on the SEC website at www.sec.gov. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons why actual results could differ materially from those anticipated in the forward-looking statements, even if new information becomes available in the future. The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the foam technology or product candidates of Foamix or this offering. This document will not be left behind after this presentation and by accepting this document and attending the presentation you agree to be bound by the foregoing limitations. 2 Highlights 3 Including Bayer, Allergan and Merz Collaborations with leading pharma companies Proprietary foam-based technology platform Worldwide: over 120 granted patents; US: 41 granted patents Innovative technology & extensive IP Minocycline Foam •FMX101 for moderate-to-severe Acne •FMX103 for Rosacea •FMX102 for Impetigo Doxycycline Foam •FDX104 for Chemotherapy-Induced Rash Portfolio of clinical stage topical foam product candidates Rehovot Israel & Bridgewater NJ Strong dermatology track record Integrated multinational management team Financial Milestones •IPO, September 2014 ◦Net proceeds: US 42.3 million ◦Pricing: $6.0 per share •Follow-on offering, April 2015 ◦Gross proceeds: US$ 69.0 million ◦Net proceeds:~ US$ 64.2 million (net of commissions and expenses) ◦Pricing: $9.30 per share •Cash position as of September 30, 2015: ~$108 million 4 Experienced Management Team 5 Name Experience Headquarters Dov Tamarkin, PhD CEO & Director •Led multiple product developments in dermatology •Led R&D operations in Israel, EU and US Israel Meir Eini Chairman & CIO •Founder of multiple healthcare ventures Israel David Domzalski President, US •Acted as head of commercial at Warner Chilcott and LEO •Led commercial launch of Doryx® and Taclonex® US Ilan Hadar CFO •Held former finance roles at Israeli subsidiary of Pfizer, HP and BAE Systems Israel David Schuz EVP, IP •Led IP operations at BTG Israel and Savient Israel Mitchell Shirvan, PhD SVP, R&D •Former head of R&D, CNS division at Teva •Former CEO of MacroCure Israel Alvin Howard VP, U.S. Regulatory Affairs •Acted as head of regulatory affairs at Warner Chilcott •Led approvals of 14 NDA and sNDAs US Herman Ellman, MD VP, U.S. Clinical Development •Acted as head of clinical development at Warner Chilcott US Portman Pharmaceuticals Clilco Flexiprobe Differentiated Foam Technology with Multiple Platforms •Patented: over 120 granted patents worldwide(1) ◦41 granted US Patents(1) •Capability to formulate multiple drugs •Suitable for a variety of target sites •Preferred dermatological alternative to oral delivery 6 Cream Foams (Emulsion or Emollient) Ointment Foams (Petrolatum-based) Waterless Hydrophilic Foams (Enhanced penetration) Oil Foams Hydroethanolic Foams Saccharide Foams (For wounds and burns) Potent Solvent Foams (High solubility and delivery) Suspension Foams (Concentrated suspensions) Nano-Emulsion Foams (Enhanced penetration) (1)As of July 31, 2015. Foamix Foams vs. Hydroethanolic Foams 7 •Hydroethanolic foams are unstable when heated ◦Most foams contain alcohol and readily collapse upon exposure to skin temperature, hindering usability •Foamix foams are thermally stable ◦Does not readily collapse upon exposure to skin temperature, allowing easier application and spreading Foamix Foam Hydroethanolic Foam Collaborations with Third Parties •Development and licensing agreements with pharmaceutical companies •Each license agreement is product specific (Licensee’s drug) •Licensed products are currently in preclinical, Phase II, Phase III and pre-approval stages •We retain the rights to develop products for the same indications using our foam technology in conjunction with other drugs •We own the intellectual property for the drug delivery platform 8 •Upfront payments, contingent payments and royalties on sales of products that are commercialized •~$18.7 million revenue received as of September 30, 2015 Pipeline of Late-Stage Product Candidates 9 Product Candidate Phase 1 Phase 2 Phase 3 Regulatory Pathway / Target Milestone Minocycline Foam Candidates FMX101 for Acne •Commence Phase III -early 2016 •Phase III completion 2017 •NDA filing expected late 2017 / early FMX103 for Rosacea •Commence Phase II - Q4 2015 •Phase II completion - 2016 FMX102 for Impetigo •Pre IND meeting completed - Oct 2015 •Photo-safety Study - Q1 2016 •EOP II meeting - H2 2016 Doxycycline Foam Candidate FDX104 for Chemotherapy- Induced Rash •Phase II study complete •Pre IND/EOP II meeting - H2 2016 FMX101 Topical Minocycline Foam For Moderate-to-Severe Acne 10 FMX101: Phase II Clinical Trial - Study Design •Self-apply to the same region, once daily, in the evening for 12 weeks •At least 20 inflammatory and 25 non-inflammatory lesions •Endpoints ◦Change in acne lesions ◦Investigator’s Global Assessment (IGA) ◦Safety and tolerability 11 12-week, randomized, double-blind, dose range-finding study in subjects with moderate-to-severe acne Week 12 (End of treatment) Week 16 (Follow-up) Week 3 Week 6 Week 9 Randomized (1:1:1), double-blind N150 •Minocycline foam 1%(1) •Minocycline foam 4%(1) •Foam vehicle(1) (1) Data on file - Foamix Pharmaceuticals Ltd. Study FX2010-03 CSR. FMX101: Phase II Clinical Trial Results 12 % Reduction of Non-Inflammatory Lesions % Reduction of Inflammatory Lesions *p ≤ 0.05 * *p ≤ 0.01 Foam Vehicle Minocycline 1% Minocycline 4% Dose-dependent reduction of inflammatory and non-inflammatory acne * * Follow Up Follow Up (1) Represents end of treatment. FMX101: Comparison Oral minocycline and topical anti-acne drugs for moderate-to-severe acne 13 Literature Comparison (12 Weeks of Treatment) (1) Source: Prescription Instruction leaflets of Solodyn, Epiduo and Aczone (average of studies reported for each drug), (2) Head-to-head trials with FMX101 were not conducted. 4% Minocycline Foam Solodyn(1)(2) (oral minocycline) Epiduo(1)(2) (Adapalene + BPO Gel) Aczone(1)(2) (Dapsone Cream) % Reduction of inflammatory lesions 72% 44% 47% 47% % Reduction of non- inflammatory lesions 73% No effect 50% 31% FMX101: Effects on Moderate-to-Severe Acne Patients 14 FMX101 Phase II Clinical Trial: Patient with moderate-to-severe acne who responded positively to our treatment (Minocycline Foam 4%) FMX101: Effects on Moderate-to-Severe Acne Patients (cont’d) 15 FMX101 Phase II Clinical Trial: Patients with moderate-to-severe acne who responded positively to our treatment (Minocycline Foam 4%) 12 Weeks 12 Weeks Baseline FMX101 Phase 2 Clinical Trial No Reported Systemic Adverse Effects 16 *Based on Solodyn product label. / Oral minocycline side effects1,* •No reported drug-related systemic side effects •Equal incidence of skin reactions in the foam vehicle and active groups –Few cases –Mild –Transient—all reactions subsided by week 12 Based on >180 patients in clinical trials (acne and impetigo) •Common side effects: Diarrhea; dizziness; drowsiness; indigestion; lightheadedness; loss of appetite; nausea; sore mouth, throat, or tongue; vomiting •Severe side effects: Severe allergic reactions; bloody stools; blurred vision; change in the amount of urine produced; fever, chills or sore throat; hearing problems; joint pain; muscle pain or weakness; rectal or genital irritation; red, swollen, blistered or peeling skin; ringing in the ears; seizures; severe or persistent headache; severe skin reaction to the sun; severe, watery diarrhea; stomach cramps or pain; swollen glands; symptoms of pancreatitis; trouble swallowing; unusual bruising or bleeding; unusual tiredness or weakness; vaginal irritation or discharge; white patches in the mouth; yellowing of the skin or eyes Minocycline foam2 FMX101: Next Steps •Phase I Bridging/Maximal Use (MUSE) trial ◦Commenced in September 2015 ◦All 30 patients enrolled in the study ◦Results expected in Q4, 2015 •End of Phase 2 meeting with the FDA ◦Early 2016 •Phase 3 ◦Two pivotal studies, FMX101 vs. Placebo ◦~500 patients in each study ◦12 weeks treatment, once daily ◦39 weeks safety extension (~100 patients) ◦Commencement in early 2016 ◦Expected completion in 2017 17 FMX101 - Commercial Overview 18 Moderate-to-Severe Acne: Unmet Medical Need Moderate-to-severe acne prevalence ~10 million people in the US 19 Mild Acne Mild Acne Less than 30 lesions Less than 30 lesions <15 Inflammatory lesions <15 Inflammatory lesions Moderate Acne <50 Inflammatorylesions Moderate Acne <50 Inflammatory lesions Severe Severe Acne Acne >50 Inflammatory lesions >50 Inflammatory lesions Topical Target market for minocycline foam (FMX101) Oral antibiotics Total US acne prevalence 40-50 million people per year 20 Source: Symphony Health Analytics DCL (Dynamic Claims Lifecycle). Form US Dollars Topical $1.3 billion Oral $1.7 billion Total $3.0 billion A Competitive Landscape with No Dominant Leader Top brands oral and topical formulations (LTM January 2015) 21 Source: Symphony Health Analytics DCL (Dynamic Claims Lifecycle). (1) Indicated for the treatment of Rosacea, (2) The charts show the respective market shares of the oral branded prescription acne drug market and the topical branded prescription acne drug market according to the total number of prescriptions. Top Oral Brands US Dollars 1 ORACEA (1) 2 SOLODYN 3 DORYX 4 MONODOX 5 ACTICLATE Top Topical Brands US Dollars 1 EPIDUO 2 ACZONE 3 FINACEA (1) 4 ACANYA 5 ZIANA A Pro-Commercial Reimbursement Environment Payer mix: branded acne drugs (all payer types / LTM January 2015) 22 Source: Symphony Health Analytics DCL (Dynamic Claims Lifecycle). (1) Assistance Programs include aid for “medically indigent” patients (those who are without insurance, have low income or are ineligible for public programs) which can be privately or State funded and coupon programs that have been identified and profiled. Commercial Payers and Cash account for 71% of total reimbursement within the Oral Branded Market. Oral Commercial Payers and Cash account for 78% of total reimbursement within the Topical Branded Market. Topical Prescription (Rx) Volume Driven by Small Prescriber Base Attractive and efficient for commercialization 23 Source: Symphony Health Analytics DCL (Dynamic Claims Lifecycle).Data from April 2012 - March 2014. Total Active Derms Rx Volume (80%) Rx Volume (100%) •~33% of dermatologists generate ~80% of Rx volume •Foamix intends to utilize a small, dedicated sales force deployment to optimize coverage • 50-75 reps Target Universe Derms FMX103 Topical Minocycline Foam For Rosacea 24 Clinical Study Protocol - Foamix Ltd. Study FX2014-06. FMX103: Phase II Study - Underway •Study commenced in Germany in Q4 2015 •Expected completion - 2016 25 Planned: 210 subjects 12 weeks treatment FMX103 High dose 3% ~70 subjects FMX103 Low dose 1.5% ~70 subjects Foam vehicle (placebo) ~70 subjects Randomized (1:1:1) Randomized, Multicenter, Double-Blind, Vehicle-Controlled Study Facial Rosacea Safety Assessments •Standard safety measures •Other rosacea signs and symptoms Primary Efficacy Assessments •Inflammatory lesion count •IGA scores 26 (1) The chart below shows the approximate market shares of the branded prescription rosacea drug market according to total number of prescriptions. Total Market: ~$1.2 billion (Approximately 16 million people) 1 ORACEA (oral doxycycline) 2 METRONIDAZOLE 3 FINACEA 4 MIRVASO 5 DOXYCYCLINE FMX102 Topical Minocycline Foam For Impetigo 27 FMX102 Phase 2 Clinical Trial Study Design 28 A randomized, double-blind, Phase 2 clinical trial conducted to assess the efficacy, safety, and tolerability of minocycline foam in pediatric patients with impetigo Randomized, double-blind N32 (ages 2-15 yr, with at least 2 impetigo lesions) (n11 had MRSA infection) Baseline Day 3 Day 7 (End of treatment) •Twice-daily with minocycline foam 1% or 4% END POINTS • Absence or improvementa of treated lesions • Dried lesions without crusts, with/without erythema A Defined as a decline in the size of the affected area, number of lesions, or both. Tamarkin D. Foam: A unique delivery vehicle for topically applied formulations. In: Dayan N. Apply Topically: A Practical Guide to Formulating Topical Application. Carol Stream, IL: Allured Publishing Corp.; 2013:233-260. FMX102: Phase II Trial Results •Treatment was well tolerated; no reported drug-related side effects •All patients with MRSA were bacteriologically cured at day 7 (end of treatment) •Current benchmark BACTROBAN® (mupirocin) achieves 71%-96% of clinical efficacy within 8-12 days of treatment 29 81.3% 92.3% 100% Day 3 Day 7 (end of treatment) Day 14 (follow-up) (1) 1% and 4% Minocycline were equally effective after Day 14 and substantially similar after Days 3 and 7. Data on file - Foamix Pharmaceuticals Ltd. Study FX2010-01; draft CSR. Efficacy FMX102: Phase II Trial Results Visible improvement / lesion clearance with treatment(1) 30 Baseline Day 3 Day 7 (End of treatment) Patient A Patient B Patient C (1) Patients A, B and C received minocycline foam 1%. FDX104 Topical Doxycycline Foam For Treatment of Chemotherapy-Induced Rashes 31 Study Design 32 •Phase II - Randomized, double-blind, placebo-controlled •Treatments ◦FDX104 (Doxycycline foam 4%) vs. ◦Placebo (Matching foam vehicle) •Right/Left comparison •4 weeks of treatments, BID •24 subjects enrolled ITT •20 subjects completed the study PP Baseline (End of treatment) EGFRI Therapy (Erbitux or Vectibix) Doxycycline foam 4% / Placebo BID (Right/Left Comparison) 33 Efficacy results Based on Photograph Evaluation by an Independent Dermatologist (GRS, Scope et al) Severity grades: None0, Mild1, Moderate2, and Severe3 FDX104 Placebo Mean severity Number of Subjects FDX104 FDX104 FDX104 FDX104 Placebo Placebo Placebo Placebo •Difference was statistically significant p<0.05 (Wilcoxon Rank Sum Test) * The results utilizing the MESTT method showed overall similar trends, but were not statistically significant Efficacy Results: Subjects with Moderate or Severe Rash 34 Based on Photograph Evaluation by an Independent Dermatologist (GRS, Scope et al) FDX104 Placebo Difference 2 2 - 1 3 2 1 3 2 3 3 - 3 3 - 2 2 - 1 2 1 1 3 2 2 1 -1 1 3 2 2 3 1 2 2 - 3 3 - 3 3 - •FDX104 prevented the development of severe (5) and moderate (1) rashes in 6 of 14 subjects (43%) •Placebo prevented development of moderate rash in 1 subject (7%) Subjects with Moderate or Severe Rash (N14) Severity grades: None0, Mild1, Moderate2, and Severe3 Comparison of Response in Subjects who Developed Moderate or Severe Rash (Based on Scope Score, n14) Summary Statistics Visible Prevention of Rash by FDX104 35 FDX104 Placebo FDX104 FDX104 Placebo Placebo Subject No. 7 - Visit 2 Subject No. 11 - Visit 2 Subject No. 16 - Visit 3 FDX104: No Reported Systemic Side Effects *Based on Acticlate product label ●No reported drug-related systemic side effects ●Six mild and transient skin reactions ●mild pruritus (1 case) ●mild dryness around the mouth and nose (1 case) ●mild erythema (1 case) ●mild temporary pigmentation (1 case, visit 3 only ●mild itching after application (2 cases). ●All but one subsided during the study period ● Check with your doctor immediately: abdominal or stomach tenderness, bloating, clay-colored stools, cough, dark urine, decreased appetite, diarrhea, diarrhea, watery and severe, which may also be bloody, difficulty with swallowing, dizziness, fast heartbeat, feeling of discomfort, fever, headache, hives, itching, puffiness or swelling of the eyelids or around the eyes, face, lips, or tongue, hives or welts, itching, or rash, increased thirst, inflammation of the joints, joint or muscle pain, large, hive-like swelling on the face, eyelids, lips, tongue, throat, hands, legs, feet, or sex organs, loss of appetite, nausea and vomiting, numbness or tingling of the face, hands, or feet, pain, redness and soreness of the eyes, redness of the skin, sore throat, sores in the mouth, stomach cramps, stomach pain or tenderness, swelling of the feet or lower legs, swollen lymph glands, tightness in the chest, unusual tiredness or weakness, unusual weight loss, yellow eyes or skin. ● Additional side effects: back, leg, or stomach pains, black, tarry stools, bleeding gums, blood in the urine or stools, blurred vision, bulging soft spot on the head of an infant, change in the ability to see colors, especially blue or yellow, chest pain, discomfort, or burning, chills, cracks in the skin, decrease in vision, difficulty breathing, discoloration of the thyroid glands, double vision, general body swelling, heartburn, increased sensitivity of the skin to sunlight, loss of heat from the body, lower back or side pain, nosebleeds, pain or burning in the throat, pain with swallowing, painful or difficult urination, pale skin, pinpoint red spots on the skin, rash with flat lesions or small raised lesions on the skin, red, swollen skin, redness or other discoloration of the skin, redness, swelling, or soreness of the tongue, scaly skin, severe nausea, severe stomach pain, severe sunburn, sores, ulcers, or white spots on the lips or tongue or inside the mouth, unusual bleeding or bruising, vomiting blood. 36 Oral Doxycycline side effects* FDX104 Highlights 37 Including Bayer, Allergan and Merz Collaborations with leading pharma companies Proprietary foam-based technology platform Worldwide: over 120 granted patents; US: 41 granted patents Innovative technology & extensive IP Minocycline Foam •FMX101 for moderate-to-severe Acne •FMX103 for Rosacea •FMX102 for Impetigo Doxycycline Foam •FDX104 for Chemotherapy-Induced Rash Portfolio of clinical stage topical foam product candidates Rehovot Israel & Bridgewater NJ Strong dermatology track record Integrated multinational management team December 2015
